Citation Nr: 0908439	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right knee 
condition.

3.  Entitlement to service connection for lower back 
condition.

4.  Entitlement to service connection for right wrist 
condition.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to May 2005, 
and was awarded a Global War on Terrorism Expeditionary Medal 
for his service in the Persian Gulf War. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which inter alia denied service connection for 
the Veteran's claimed hypertension, right knee condition, 
lower back condition, and right wrist condition.  The Veteran 
disagreed with such decisions and subsequently perfected an 
appeal. 


FINDINGS OF FACT

1.  Although the Veteran's service treatment records (STRs) 
and post-service treatment records include notation of some 
instances of high blood pressure, there is no objective 
evidence of a current diagnosis of hypertension. 

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of a right knee condition, and a 
current diagnosis of a right knee condition is not 
objectively demonstrated. 

3.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of a lower back condition, and a 
current diagnosis of a lower back condition is not 
objectively demonstrated.

4.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of a right wrist condition, and a 
current diagnosis of a right wrist condition is not 
objectively demonstrated.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  A right knee condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

3.  A lower back condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  

4.  A right wrist condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The VCAA duty to notify was satisfied by a July 2006 letter.  
This letter fully addressed all three notice elements; 
informed the Veteran of what evidence was required to 
substantiate his service connection claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a July 2006 attachment to a notice letter, the RO also 
advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA and private medical records, and statements 
of the Veteran and his representative. Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309.  Furthermore, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension Claim

The Veteran seeks service connection for hypertension, which 
he maintains was incurred during active service.  The 
Veteran's STRs reflect blood pressure readings of 127/82 (see 
October 1998 Navy Pre-Commission Examination), 136/78 (see 
July 1999 Treatment Record), 110/82 (see July 2001 Treatment 
Record), 118/88 (see August 2003 Report of Medical Care), 
135/89 (see February 2, 2004 Chronological Record of Medical 
Care), 152/99 (see February 11, 2004 Chronological Record of 
Medical Care (where the Veteran complained of being "under 
stress")), 120/83 (see September 2004 Treatment Record), 
126/88 (see December 2004 Treatment Record), and 126/87 (see 
March 2005 Separation Examination Report).  Although the 
Veteran's STRs contain a high blood pressure reading when the 
Veteran was "under stress" (see February 11, 2004 
Chronological Record of Medical Care), the Veteran was not 
diagnosed with hypertension or any other cardiovascular 
disability in-service.      

There is also no evidence of any cardiovascular condition, to 
include hypertension, within the first post-service year to 
gain the benefit of presumptive service connection.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).  

The post-service medical records are negative for any 
diagnosis of hypertension.  In this regard, in a September 
2006 Private Treatment Record from Dr. A.S.D. in 
Murfreesboro, Tennessee, the physician notes blood pressure 
of 122/90.  However, no diagnosis of hypertension was 
rendered.

Further, in a May 2007 Private Treatment Record from Dr. 
A.S.D., the physician notes blood pressure of 138/98.  Again, 
no diagnosis of hypertension was rendered.
  
Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis that 
can be related to service, there is no basis to grant service 
connection for hypertension.

Right Knee Condition Claim

The Veteran is also seeking service connection for a right 
knee condition, which he maintains was incurred during his 
active service, specifically as a result of constantly 
running and walking on sand in Kuwait.  However, review of 
the record shows no diagnosis of a right knee condition.  

The Veteran's STRs and post-service records, including 
private and VA medical treatment, are negative for diagnosis 
of a right knee condition.  There is no current disability; 
thus, the first element of the service connection claim has 
not been satisfied.  

Post-service, the Veteran complained of right knee pain.  See 
July 2006 Persian Gulf War Examination Report, VA Medical 
Center (VAMC), Nashville, Tennessee; April 2007 VA Mental 
Disorders Examination, Nashville VAMC.  However, no diagnosis 
of a right knee condition was rendered.  

Further, in a September 2006 Private Treatment Record from 
Dr. A.S.D., upon physical examination of the musculoskeletal 
system, no joint swelling, joint pain, joint stiffness, no 
sciatica, fracture, carpal tunnel, atrophy, or body aches 
were noted.  Also, in a May 2007 Private Treatment Record 
from Dr. A.S.D., physical examination of the extremities 
revealed no clubbing or edema, and sensations were normal.  
No diagnosis of a right knee condition was made by the 
physician.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a right knee condition must be 
denied.  

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, while the Veteran complained of 
right knee pain, the medical evidence fails to show that he 
currently has a right knee condition to account for his 
complaints of pain.  Absent a finding of a current right knee 
condition that can be related to service, there is no basis 
to grant service connection.

Lower Back Condition Claim

The Veteran is also seeking service connection for a lower 
back condition, which he maintains was incurred during his 
active service, specifically as a result of repetitive manual 
labor and lifting in Kuwait.  However, review of the record 
shows no diagnosis of a lower back condition.  

The Veteran's STRs and post-service records, including 
private and VA medical treatment, are negative for diagnosis 
of a lower back condition.  There is no current disability; 
thus, the first element of the service connection claim has 
not been satisfied.  

Post-service, the Veteran complained of lower back pain.  See 
July 2006 Persian Gulf War Examination Report, Nashville 
VAMC; April 2007 VA Mental Disorders Examination, Nashville 
VAMC.  However, no diagnosis of a lower back condition was 
rendered.  

Further, in a September 2006 Private Treatment Record from 
Dr. A.S.D., upon physical examination of the musculoskeletal 
system, no joint swelling, joint pain, joint stiffness, no 
sciatica, fracture, carpal tunnel, atrophy, or body aches 
were noted.  Also, in a May 2007 Private Treatment Record 
from Dr. A.S.D., physical examination of the extremities 
revealed no clubbing or edema, and sensations were normal.  
No diagnosis of a lower back condition was made by the 
physician.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a lower back condition must be 
denied.  

Further, as noted, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part,  vacated and 
remanded in part sub nom. Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, while the Veteran 
complained of lower back pain, the medical evidence fails to 
show that he currently has a lower back condition to account 
for his complaints of pain.  Absent a finding of a current 
lower back condition that can be related to service, there is 
no basis to grant service connection.

Right Wrist Condition Claim

The Veteran is also seeking service connection for a right 
wrist condition, which he maintains was incurred during his 
active service, specifically as a result of pressure on the 
Veteran's wrist while he served as a physical therapist in 
the Navy.  However, review of the record shows no diagnosis 
of a right wrist condition.  

The Veteran's STRs and post-service records, including 
private and VA medical treatment, are negative for diagnosis 
of a right wrist condition.  There is no current disability; 
thus, the first element of the service connection claim has 
not been satisfied.  

Post-service, the Veteran complained of right wrist pain.  
See July 2006 Persian Gulf War Examination Report, Nashville 
VAMC; April 2007 VA Mental Disorders Examination, Nashville 
VAMC.  However, no diagnosis of a right wrist condition was 
rendered.  

Further, in a September 2006 Private Treatment Record from 
Dr. A.S.D., upon physical examination of the musculoskeletal 
system, no joint swelling, joint pain, joint stiffness, no 
sciatica, fracture, carpal tunnel, atrophy, or body aches 
were noted.  Also, in a May 2007 Private Treatment Record 
from Dr. A.S.D., physical examination of the extremities 
revealed no clubbing or edema, and sensations were normal.  
No diagnosis of a right wrist condition was made by the 
physician.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a right wrist condition must be 
denied.  

Further, as noted, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part,  vacated and 
remanded in part sub nom. Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, while the Veteran 
complained of right wrist pain, the medical evidence fails to 
show that he currently has a right wrist condition to account 
for his complaints of pain.  Absent a finding of a current 
right wrist condition that can be related to service, there 
is no basis to grant service connection.

Conclusion

The Board acknowledges the Veteran's request for a VA 
examination to assess his claimed conditions.  See 
"Statement in Support of Claim," VA Form 21-4138, received 
June 2006; "Appeal to Board," VA Form 9, received October 
2007.  However, pursuant to the VCAA, a medical opinion 
should be obtained if the evidence shows the presence of a 
current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4).  As noted, there is no 
evidence of any current claimed disability.  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."   
38 U.S.C.A. § 5103A(a)(2); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  Hence, the Board finds that a VA 
examination is not warranted.
  
The Board further finds that the only evidence of claimed 
hypertension, right knee condition, lower back condition, and 
right wrist condition and their relation to service is the 
Veteran's own statements.  While the Veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current hypertension condition, right knee condition, lower 
back condition, and right wrist condition to meet the 
threshold question in a service connection claim, the claims 
of service connection must fail.

The Board concludes that hypertension, right knee condition, 
lower back condition, and right wrist condition were not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for right knee condition is 
denied.

Entitlement to service connection for lower back condition is 
denied.

Entitlement to service connection for right wrist condition 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


